DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 2/18/2021.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 2/18/2021 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Pat. No. 11,170,175 (Kohli et al., hereinafter “Kohli”) in view of U.S. Pat. App. Pub. No. 20200097554 (Rezagholizadeh et al, hereinafter “Rez”).
With regard to Claim 1, Kohli describes:
“A computer-implemented method comprising:
obtaining data pertaining to at least one conversation involving at least one automated conversation exchange software program and at least one user; (Column 11, lines 35-44 describe that the device receives an input sentence from a chatbot.)
identifying, among words proposed by the at least one automated conversation exchange software program in connection with the at least one conversation, one or more words qualifying as belonging to one or more predetermined categories by processing at least a portion of the obtained data using one or more artificial intelligence techniques; (Column 4, line 62 to column 5, line 7 describes that a machine learning sentiment model is used to determine a “polarity” for proposed replacement sentences.) 
determining, by processing the one or more identified words and at least one word-based data source, one or more alternate words; (Column 6, lines 21-26 describes that score combiner 160 determines one or more alternate words.)
modifying at least a portion of the words proposed by the at least one automated conversation exchange software program in connection with the at least one conversation by replacing at least a portion of the one or more identified words with at least a portion of the one or more alternate words; (Column 6, lines 33-36 describes that at least a portion of the input words are modified in a determined replacement sentence.) and
wherein the method is carried out by at least one computing device. (Column 3, lines 31-33 describes computing device including a processor and memory to perform the method.)
Kohli does not explicitly describe “performing at least one automated action based at least in part on the modifying.”
However, paragraph 63 of Rez describes performing an automated action of outputting a text response to the user question.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the automated action as described by Rez into the system of Kohli to provide automated responses to a user, as described in paragraph 63 of Rez.
With regard to Claim 2, Kohli describes “the one or more artificial intelligence techniques comprise at least one artificial intelligence-based natural language generative model.”  Column 4, lines 4-21 describe a variety of possible artificial intelligence-based natural language generative models.
With regard to Claim 3, Kohli describes “performing the at least one automated action comprises outputting a set of words, including the modified portion, in furtherance of the at least one conversation.”  Column 6, lines 33-47 describe that the proposed sentence is outputted.
With regard to Claim 4, Kohli describes “performing the at least one automated action comprises training the one or more artificial intelligence techniques using at least one of the one or more identified words and the one or more determined alternate words.” Column 6, line 66 to column 7, line 16 describes that the language model is trained with a variety of texts.
With regard to Claim 5, Kohli does not explicitly describe this subject matter.  However, Rez describes “training the one or more artificial intelligence techniques comprises incorporating, as part of the one or more artificial intelligence techniques, at least one discriminator which penalizes proposal of the one or more identified words.”
Paragraph 76 of Rez describes that the training includes a discriminator that penalizes proposal of some words, namely words too different from the original.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the discriminator as described by Rez into the system of Kohli to provide more accurate proposals, as described in paragraph 76 of Rez.

With regard to Claim 6, Kohli describes “training the one or more artificial intelligence techniques comprises using bidirectional encoder representations from transformers embeddings based at least in part on at least one of the one or more identified words and the one or more determined alternate words.”  Column 4, line 13 describes the use of bidirectional encoders.  Column 7, lines 49-65 describe the use of word embeddings as input to the model.
With regard to Claim 7, Kohli describes “the one or more predetermined categories comprise one or more categories associated with human bias.”  Column 4, line 62 to column 5, line 7 describes that a machine learning sentiment model is used to determine the sentiment for proposed replacement sentences.  “Sentiment” is cited as “human bias.”
With regard to Claim 8, Kohli describes “the obtained data comprise unstructured text data derived from the at least one conversation.” Column 11, lines 35-44 describe that the device receives an input sentence from a chatbot, which is unstructured data.
With regard to Claim 9, Kohli describes “the obtained data comprise context-related information derived from the at least one conversation.”  Column 8, lines 1-16 describe that the context information is also provided to the device, as the device seeks to preserve the context when proposing alternatives.
With regard to Claim 10, Kohli describes “software implementing the method is provided as a service in a cloud environment.” Column 6, lines 53-65 describe that the alternative proposal service is available in a cloud environment.
With respect to Claims 11-19, computer program product Claim 11 and method Claim 1 are related as a storage medium programmed to perform the same method, with each claimed storage medium function corresponding to each claimed method step. Further, column 13, lines 7 and 8 of Kohli describes a computer readable medium storing program instructions. Accordingly, Claims 11-19 are similarly rejected under the same rationale as applied above with respect to Claims 1-9.
With respect to Claim 20, system Claim 20 and method Claim
1 are related as an apparatus programmed to perform the same method, with each
claimed apparatus function corresponding to each claimed method step. Further,
column 3, lines 31-33 of Kohli describes computing device including a processor and memory.  Accordingly, Claim 20 is similarly rejected under the same rationale as applied above with respect to Claim 1.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 20200134463 (Haidar et al.) also describes chatbots that determine alternative language.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656